



Aflac Incorporated 2018 Form 10-K [afl12311810k.htm]
EXHIBIT 10.10




THIRD AMENDMENT TO THE
AFLAC INCORPORATED EXECUTIVE DEFERRED COMPENSATION PLAN
(As amended and restated effective September 1, 2015)
THIS AMENDMENT to the Aflac Incorporated Executive Deferred Compensation Plan
(the “Plan”) is effective as stated below.
WITNESSETH:
WHEREAS, Aflac Incorporated (the “Company”) has previously established the Plan
for the benefit of its eligible employees and their beneficiaries; and
WHEREAS, pursuant to Section 10.1 of the Plan, the Retirement Plan
Administrative Committee (the “Committee”) is authorized to amend the Plan; and
WHEREAS, the Committee wishes to amend the Plan (i) to modify eligibility under
the Plan to be consistent with the new employee grading system implemented by
the Company, and (ii) to give the Committee the authority to select individuals
who do not otherwise qualify as eligible employees but who will be eligible to
elect to defer compensation under the Plan.
NOW, THEREFORE, effective as of January 1, 2019, the Plan is hereby amended as
follows:
1.
Section 1.26 is amended by deleting said section in its entirety and
substituting in lieu thereof the following:



1.26    Eligible Employee means, for a Plan Year, an individual (i) who is a
U.S.-based employee of a Participating Company; and (ii) who is designated by
the Company under its employee grading system as a “Grade 14” or any higher
grade; but (iii) who neither (A) holds the title of (1) a Market Director,
Co-Market Director, or Assistant Market Director, (2) Territory Vice President,
or (3) Sales Senior Vice President, nor (B) (1) is eligible to earn an annual
bonus under the Aflac Sales Incentive Plan (or any successor of that plan) and
(2) is designated by the Company under its employee grading system as a “Grade
14” or any higher grade. In addition, any U.S.-based employee of a Participating
Company who was eligible to, and actually made, Deferral Contributions under the
Plan for the 2017 and/or 2018 Plan Years will remain an Eligible Employee even
if such employee is not designated as a “Grade 14” or any higher grade as
required under the immediately preceding sentence. The Compensation Committee,
from time to time and in its sole discretion, may designate such other
individuals, on an individual basis or as part of a specified group, as eligible
to participate in the Plan. In addition, the Administrative Committee from time
to time and in its sole discretion, may designate such other individuals, on an
individual basis or as part of a specified group, as eligible to participate in
the Plan but solely for purposes of making Deferral Contributions and not for
purposes of receiving Matching Contributions, Discretionary Contributions or
Executive Employer Contributions. To be an “Eligible Employee”, such an employee
must be a member of a select group of key management or highly compensated
employees of the Affiliates.





--------------------------------------------------------------------------------







2.
Section 3.3 is amended by adding to the end of said section the following:

Notwithstanding the foregoing, the Chief Executive Officer of the Controlling
Company and the Senior Human Resources Officer of the Controlling Company may
not determine that the Controlling Company will make Matching Contributions for
any individuals who are Eligible Employees solely due to their designation as
such by the Administrative Committee (as provided under Section 1.26).
2.
Except as specifically amended hereby, the Plan will remain in full form and
effect.



IN WITNESS WHEREOF, an officer of Aflac Incorporated has executed this Amendment
as of the date written below.
 
AFLAC INCORPORATED
 
 
    
 
 
 
By:
/s/ Matthew D. Owenby
 
 
    
 
 
 
Date:
November 13, 2018
 
















